DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the amendments to the claims, the objection to the claims is withdrawn.
In light of the amendments to the claims, the rejection of the claims under 35 U.S.C. § 112 is withdrawn.
Applicant's arguments with respect to the rejection of claims 1, 3, 8-10, 12, 14, 16, and 20 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.
Applicant argues on pp. 8-9 that Stowe’s in-situ non-contact laser gloss sensor does not read on the claimed gloss meter. This argument is not persuasive. The only reason Applicant appears to offer as support for their argument is that the sensor of Stowe is “very expensive,” and “does not read on the claimed gloss meter.” The claimed gloss meter, however, is simply a gloss meter that measures gloss of the fountain solution fluid layer. Under a broad, reasonable interpretation of the claimed gloss meter, the examiner counters that the gloss meter of Stowe that measures gloss of the fountain solution layer does read on the claimed gloss meter that measures gloss of the fountain solution fluid layer.
Applicant's arguments with respect to the rejection of claims 2-4, 11, 13, 15, 17, 5-7, 18, and 19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. 9-10 that with regard to claims 2, 4, 11, 13, 15, and 17, Mayer does not teach the missing features of Stowe to render the claims obvious, and with regard to claims 5-7, 18, and 19, that Allen does not teach the missing features of Stowe to render the claim obvious, the missing features in each instance being the alleged lack of teaching in Stowe of measuring gloss of the fountain solution layer with a gloss meter. However, as discussed above, this feature is not missing from Stowe, because Stowe teaches a gloss meter that measures gloss of the fountain solution layer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
–(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-10, 12, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stowe et al., US 2012/0103212 A1 (hereinafter Stowe).
Regarding claim 1, Stowe teaches a method of controlling fountain solution thickness on an imaging member surface of a rotating imaging member in an image forming device, comprising:
(a) applying a fountain solution fluid layer at a dispense rate onto the imaging member surface (20, Fig. 2A), the fountain solution fluid layer having a surface above the imaging member surface (“dampening unit is to deliver a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062);
(b) measuring gloss of the fountain solution fluid layer surface on the imaging member surface as a gloss value with a gloss meter spatially separate from the imaging member surface (“the thickness of the metered dampening solution is measured using a sensor 34 such as an in-situ non-contact laser gloss sensor,” ¶ 0064);
(c) modifying the fountain solution dispense rate based on the measured gloss value (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064); and
(d) applying a subsequent fountain solution fluid layer at the modified fountain solution dispense rate onto the imaging member surface (cleaner 77 prepares surface 20 for a new layer of fountain solution from dispenser 30, Fig. 1).
Regarding claim 3, Stowe teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Stowe also teaches after Step (b), estimating a thickness of the applied fountain solution fluid layer based on the measured gloss value (“the thickness of the metered dampening solution is measured using a sensor 34 such as an in-situ non-contact laser gloss sensor,” ¶ 0064), and
Step (c) includes modifying the fountain solution dispense rate based on the estimated thickness of the applied fountain solution fluid layer (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064).
Regarding claim 8, Stowe teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Stowe also teaches after Step (a), vaporizing in an image wise fashion a portion of the fountain solution fluid layer to form a latent image (laser 36, Fig. 1), applying ink onto the latent image over the imaging member surface to form an ink image (inkier 46, Fig. 1), and transferring the ink image from the imaging member surface to a print substrate (ink transferred at nip 16 to substrate 14, Fig. 1).
Regarding claim 9, Stowe teaches the invention of claim 8, as set forth in the rejection of claim 8 above. Stowe also teaches after Step (d), vaporizing in an image wise fashion a portion of the subsequent fountain solution fluid layer to form a subsequent latent image, applying ink onto the subsequent latent image over the imaging member surface to form a subsequent ink image (cleaner 77 cleans imaging surface 20 for a new layer of fountain solution, and the cycle continues, over and over again, until the desired quantity of printed substrates is created, Fig. 1), and transferring the subsequent ink image from the imaging member surface to the print substrate (at nip 16, ink is transferred to substrate 14, Fig. 1).
Regarding claim 10, Stowe teaches a method of controlling fountain solution thickness on an imaging member surface (20, Fig. 2A) of a rotating imaging member (12, Fig. 1) in an image forming device (10, Fig. 1), the image forming device printing a current image onto a print substrate (14, Fig. 1), the printing including applying a fountain solution fluid layer at a dispense rate onto the imaging member surface (30, Fig. 1), the fountain solution fluid layer having a surface above the imaging member surface, vaporizing in an image wise fashion a portion of the fountain solution fluid layer to form a latent image (36, Fig. 1), applying ink onto the latent image over the imaging member surface (46, Fig. 1) , and transferring the applied ink from the imaging member surface to the print substrate (ink transferred at nip 16 to substrate 14, Fig. 1), the method comprising:
a) measuring a specular reflection of the fountain solution fluid layer surface on the imaging member surface as a gloss value with a gloss meter spatially separate from the imaging member surface (“the thickness of the metered dampening solution is measured using a sensor 34 such as an in-situ non-contact laser gloss sensor,” ¶ 0064);
b) modifying the fountain solution dispense rate based on the measured gloss value (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064); and
c) printing a subsequent image by the image forming device using the modified fountain solution dispense rate (cleaner 77 prepares surface 20 for a new layer of fountain solution from dispenser 30, Fig. 1).
Regarding claim 12, Stowe teaches the invention of claim 10, as set forth in the rejection of claim 10 above. Stowe also teaches after Step (b), estimating a thickness of the applied fountain solution fluid layer based on the measured gloss value (“the thickness of the metered dampening solution is measured using a sensor 34 such as an in-situ non-contact laser gloss sensor,” ¶ 0064), and
Step (c) includes modifying the fountain solution dispense rate based on the estimated thickness of the applied fountain solution fluid layer (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064).
Regarding claim 14, Stowe teaches an image forming device controlling fountain solution thickness on an imaging member surface of a rotating imaging member, comprising:
a fountain solution applicator (30, Fig. 1) configured to apply a fountain solution fluid layer at a dispense rate onto the imaging member surface for a printing (20, Fig. 2A), the fountain solution fluid layer having a surface above the imaging member surface;
a gloss meter spatially separate from the imaging member surface forming a gap therebetween, the gloss meter configured to measure a specular reflection of the fountain solution fluid layer surface on the imaging member surface as a gloss value (“the thickness of the metered dampening solution is measured using a sensor 34 such as an in-situ non-contact laser gloss sensor,” ¶ 0064; gloss meter 34, Fig. 1); and
a controller in communication with the gloss meter and the fountain solution applicator to modify the fountain solution dispense rate based on the measured gloss value (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064),
the fountain solution applicator configured to apply a subsequent fountain solution fluid layer at the modified fountain solution dispense rate onto the imaging member surface for a subsequent printing (cleaner 77 prepares surface 20 for a new layer of fountain solution from dispenser 30, Fig. 1).
Regarding claim 16, Stowe teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Stowe also teaches wherein the controller is configured to estimate a thickness of the applied fountain solution fluid layer based on the measured gloss value and modify the fountain solution dispense rate based on the estimated thickness of the applied fountain solution fluid layer (“the thickness of the metered dampening solution is measured using a sensor 34 such as an in-situ non-contact laser gloss sensor,” ¶ 0064; “such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064).
Regarding claim 20, Stowe teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Stowe also teaches wherein the wavelength is in the visible spectrum (“laser gloss sensor,” ¶ 0064).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stowe in view of Mayer et al., US 2003/0213388 A1 (hereinafter Mayer).
Regarding claim 2:
Stowe teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Stowe also teaches that it is desired to automate the fountain solution dispensing process to produce a fountain solution layer with a precise thickness (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064; “a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062).
Stowe does not teach after Step (b), comparing the measured gloss value to a target gloss value, and Step (c) includes modifying the fountain solution dispense rate based on the comparison between the measured gloss value and the target gloss value.
Mayer teaches a general method of automatically controlling a printing parameter in a closed-loop control system, including measuring a parameter, comparing the measured value to a reference or target value, and controlling a mechanism to drive the measured value to the reference or target value (¶ 0015). Such a control is advantageous for achieving “optimum control results” (¶ 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to compare the measured value of gloss/thickness to a target value, and then use the different between the measured and target values to drive the fountain solution gloss/thickness to the target value using the fountain solution dispenser 30, because Mayer teaches that such a closed-loop control scheme is advantageous for achieving optimum control results, thereby resulting in after Step (b), comparing the measured gloss value to a target gloss value, and Step (c) includes modifying the fountain solution dispense rate based on the comparison between the measured gloss value and the target gloss value.
Regarding claim 4:
Stowe teaches the invention of claim 3, as set forth in the rejection of claim 3 above.
Stowe also teaches that it is desired to automate the fountain solution dispensing process to produce a fountain solution layer with a precise thickness (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064; “a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062).
Stowe does not teach comparing the estimated thickness of the applied fountain solution fluid layer with a target thickness, and Step (c) further includes modifying the fountain solution dispense rate based on the comparison between the estimated thickness of the applied fountain solution fluid layer and the target thickness.
Mayer teaches a general method of automatically controlling a printing parameter in a closed-loop control system, including measuring a parameter, comparing the measured value to a reference or target value, and controlling a mechanism to drive the measured value to the reference or target value (¶ 0015). Such a control is advantageous for achieving “optimum control results” (¶ 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to compare the measured value of gloss/thickness to a target value, and then use the different between the measured and target values to drive the fountain solution gloss/thickness to the target value using the fountain solution dispenser 30, because Mayer teaches that such a closed-loop control scheme is advantageous for achieving optimum control results, thereby resulting in comparing the estimated thickness of the applied fountain solution fluid layer with a target thickness, and Step (c) further includes modifying the fountain solution dispense rate based on the comparison between the estimated thickness of the applied fountain solution fluid layer and the target thickness.
Regarding claim 11:
Stowe teaches the invention of claim 10, as set forth in the rejection of claim 10 above.
Stowe also teaches that it is desired to automate the fountain solution dispensing process to produce a fountain solution layer with a precise thickness (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064; “a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062).
Stowe does not teach after Step (a), comparing the measured gloss value to a target gloss value, and Step (b) includes modifying the fountain solution dispense rate based on the comparison between the measured gloss value and the target gloss value.
Mayer teaches a general method of automatically controlling a printing parameter in a closed-loop control system, including measuring a parameter, comparing the measured value to a reference or target value, and controlling a mechanism to drive the measured value to the reference or target value (¶ 0015). Such a control is advantageous for achieving “optimum control results” (¶ 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to compare the measured value of gloss/thickness to a target value, and then use the different between the measured and target values to drive the fountain solution gloss/thickness to the target value using the fountain solution dispenser 30, because Mayer teaches that such a closed-loop control scheme is advantageous for achieving optimum control results, thereby resulting in after Step (a), comparing the measured gloss value to a target gloss value, and Step (b) includes modifying the fountain solution dispense rate based on the comparison between the measured gloss value and the target gloss value.
Regarding claim 13:
Stowe teaches the invention of claim 12, as set forth in the rejection of claim 12 above.
Stowe also teaches that it is desired to automate the fountain solution dispensing process to produce a fountain solution layer with a precise thickness (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064; “a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062).
Stowe does not teach comparing the estimated thickness of the applied fountain solution fluid layer with a target thickness, and Step (b) further includes modifying the fountain solution dispense rate based on the comparison between the estimated thickness of the applied fountain solution fluid layer and the target thickness.
Mayer teaches a general method of automatically controlling a printing parameter in a closed-loop control system, including measuring a parameter, comparing the measured value to a reference or target value, and controlling a mechanism to drive the measured value to the reference or target value (¶ 0015). Such a control is advantageous for achieving “optimum control results” (¶ 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to compare the measured value of gloss/thickness to a target value, and then use the different between the measured and target values to drive the fountain solution gloss/thickness to the target value using the fountain solution dispenser 30, because Mayer teaches that such a closed-loop control scheme is advantageous for achieving optimum control results, thereby resulting in comparing the estimated thickness of the applied fountain solution fluid layer with a target thickness, and Step (b) further includes modifying the fountain solution dispense rate based on the comparison between the estimated thickness of the applied fountain solution fluid layer and the target thickness.
Regarding claim 15:
Stowe teaches the invention of claim 14, as set forth in the rejection of claim 14 above.
Stowe also teaches that it is desired to automate the fountain solution dispensing process to produce a fountain solution layer with a precise thickness (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064; “a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062).
Stowe does not teach wherein the controller is configured to compare the measured gloss value to a target gloss value and modify the fountain solution dispense rate based on the comparison between the measured gloss value and the target gloss value.
Mayer teaches a general method of automatically controlling a printing parameter in a closed-loop control system, including measuring a parameter, comparing the measured value to a reference or target value, and controlling a mechanism to drive the measured value to the reference or target value (¶ 0015). Such a control is advantageous for achieving “optimum control results” (¶ 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to compare the measured value of gloss/thickness to a target value, and then use the different between the measured and target values to drive the fountain solution gloss/thickness to the target value using the fountain solution dispenser 30, because Mayer teaches that such a closed-loop control scheme is advantageous for achieving optimum control results, thereby resulting in wherein the controller is configured to compare the measured gloss value to a target gloss value and modify the fountain solution dispense rate based on the comparison between the measured gloss value and the target gloss value.
Regarding claim 17:
Stowe teaches the invention of claim 16, as set forth in the rejection of claim 16 above.
Stowe also teaches that it is desired to automate the fountain solution dispensing process to produce a fountain solution layer with a precise thickness (“such a sensor can be used to automate the controls of dampening solution subsystem 30,” ¶ 0064; “a layer of dampening solution 32 having a uniform and controllable thickness,” ¶ 0062).
Stowe does not teach wherein the controller is configured to compare the estimated thickness of the applied fountain solution fluid layer with a target thickness, and modify the fountain solution dispense rate based on the comparison between the estimated thickness of the applied fountain solution fluid layer and the target thickness.
Mayer teaches a general method of automatically controlling a printing parameter in a closed-loop control system, including measuring a parameter, comparing the measured value to a reference or target value, and controlling a mechanism to drive the measured value to the reference or target value (¶ 0015). Such a control is advantageous for achieving “optimum control results” (¶ 0015).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to compare the measured value of gloss/thickness to a target value, and then use the different between the measured and target values to drive the fountain solution gloss/thickness to the target value using the fountain solution dispenser 30, because Mayer teaches that such a closed-loop control scheme is advantageous for achieving optimum control results, thereby resulting in wherein the controller is configured to compare the estimated thickness of the applied fountain solution fluid layer with a target thickness, and modify the fountain solution dispense rate based on the comparison between the estimated thickness of the applied fountain solution fluid layer and the target thickness.
Claims 5-7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stowe in view of Allen et al., US 2019/0390073 A1 (hereinafter Allen).
Regarding claim 5:
Stowe teaches the invention of claim 1, as set forth in the rejection of claim 1 above.
Stowe does not teach the Step (b) including emitting an incident light having a wavelength onto the fountain solution fluid layer surface at an angle offset from the surface perpendicular, and measuring reflection of the incident light as reflected light by the gloss meter at an equal but opposite angle to the surface perpendicular.
Allen teaches that use of a gloss meter has been advantageously standardized in ISO2813/ASTM D523, including various angles of 20/60/85 degrees (¶ 0111).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to use the industry standard gloss measurement practices taught by Allen, including an angle of 85, because this would advantageously ensure the gloss measurements are obtained per an industry standard, thereby resulting in the Step (b) including emitting an incident light having a wavelength onto the fountain solution fluid layer surface at an angle offset from the surface perpendicular, and measuring reflection of the incident light as reflected light by the gloss meter at an equal but opposite angle to the surface perpendicular.
Regarding claim 6, the combination of Stowe and Allen teaches the invention of claim 5, as set forth in the rejection of claim 5 above. The combination of Stowe and Allen also teaches wherein a difference between the angle and the opposite angle is 85 (Allen: 20/60/85 degree measurements, ¶ 0111).
Regarding claim 7, the combination of Stowe and Allen teaches the invention of claim 5, as set forth in the rejection of claim 5 above. The combination of Stowe and Allen also teaches wherein the wavelength is in the visible spectrum (Stowe: laser gloss sensor, ¶ 0064).
Regarding claim 18:
Stowe teaches the invention of claim 14, as set forth in the rejection of claim 14 above.
Stowe does not teach the gloss meter including a light source emitting an incident light having a wavelength onto the fountain solution fluid layer surface at an angle offset from the surface perpendicular, and a sensor measuring reflection of the incident light as reflected light at an equal but opposite angle to the surface perpendicular.
Allen teaches that use of a gloss meter has been advantageously standardized in ISO2813/ASTM D523, including various angles of 20/60/85 degrees (¶ 0111).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Stowe to use the industry standard gloss measurement practices taught by Allen, including an angle of 85, because this would advantageously ensure the gloss measurements are obtained per an industry standard, thereby resulting in the Step (b) including emitting an incident light having a wavelength onto the fountain solution fluid layer surface at an angle offset from the surface perpendicular, and measuring reflection of the incident light as reflected light by the gloss meter at an equal but opposite angle to the surface perpendicular.
Regarding claim 19, the combination of Stowe and Allen teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Stowe and Allen also teaches wherein a difference between the angle and the opposite angle is 85 (Allen: 20/60/85 degree measurements, ¶ 0111).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
03 September 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853